[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                       MARCH 20, 2012
                                            No. 11-14456
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                               D.C. Docket No. 1:11-cr-20136-JEM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                              versus

MICHEL BARRANCO-MILLARES,
a.k.a. Michael Barranco-Millares,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (March 20, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Michel Barranco-Millares appeals the district court’s order that he pay

$26,827.02 in restitution to the City of Homestead, Florida (“the City”). The

restitution amount accounts for Barranco-Millares’s theft of electricity and

damage to the City’s electrical infrastructure that occurred in conjunction with his

commission of the offenses of possession with intent to distribute more than 100

marijuana plants, in violation of 21 U.S.C. § 841(a)(1), and using and maintaining

a place for manufacturing a controlled substance (a “grow house”), in violation of

21 U.S.C. § 856(a)(1). On appeal, Barranco-Millares argues that the district court

(1) erred in finding that the City was a “victim” eligible for receiving restitution,

as defined by the Mandatory Victims Restitution Act (“MVRA”), 18 U.S.C. §

3663A; and (2) erred in determining the restitution amount. After review, we

affirm the district court.

                                            I.

      Barranco-Millares contests the district court’s determination that the City is

owed restitution. His argument is two-fold. First, Barranco-Millares argues that

his offense was not the direct and proximate cause of the electrical costs incurred.

Second, he disputes the court’s determination that the City is the “victim” liable

for the repairs to the electrical infrastructure.

       The MVRA defines a victim as “a person directly and proximately harmed

                                            2
as a result of the commission of an offense for which restitution may be ordered.”

18 U.S.C. § 3663A(a)(2). Barranco-Millares’s conviction under 21 U.S.C. §

856(a) is an offense for which restitution may be ordered. See 18 U.S.C. §

3663A(c)(1)(A)(ii). In order to show direct and proximate causation, the

government “must show not only that a particular loss would not have occurred

but for the conduct underlying the offense of conviction, but also that the causal

connection between the conduct and the loss is not too attenuated (either factually

or temporally).” United States v. Robertson, 493 F.3d 1322, 1334 (11th Cir.

2007). The “[d]efendant’s conduct need not be the sole cause of the loss, but any

subsequent action that contributes to the loss . . . must be directly related to the

defendant’s conduct.” Id. We review de novo whether an entity is properly

classified as a victim under the MVRA, but we review for clear error the factual

finding of whether the defendant was the proximate cause of the harm suffered by

that entity. Id.

      The district court found that the diversion and theft of electricity was

necessary for the operation of the lamps and air conditioning unit that fostered a

proper climate for the marijuana plants to thrive. The district court therefore

determined that the City was directly and proximately harmed by Barranco-

Millares’s offense because it would not have suffered losses—the theft of

                                           3
electricity and the damage to the infrastructure—but for the operation of the grow

house. Additionally, representatives from the City testified that the City would be

repairing the electrical infrastructure that had been damaged to allow the diversion

of the power. Although Barranco-Millares contends that it is possible that the

property owner, rather than the City, is responsible for these repairs, he points to

no evidence to support this conjecture or to discredit the City’s testimony that it

will handle the repairs. Therefore, we find no error in the district court’s

determination that Barranco-Millares was the proximate cause of the harm

suffered by the City, and that such harm included both the costs of diverted

electricity and the repairs to the electrical infrastructure. We thus find that the

City was properly classified as a victim under the MVRA.

                                          II.

      Barranco-Millares next challenges the district court’s determination of the

restitution amount he owes. The MVRA requires that if the defendant’s offense

resulted in loss of or damage to property and the return of such property is

impossible or inadequate, the defendant must pay the victim “the value of the

property on the date of the damage, loss, or destruction.” 18 U.S.C. §

3663A(b)(1)(B)(i)(I). We have acknowledged that the determination of the proper

restitution amount is an “inexact science.” United States v. Huff, 609 F.3d 1240,

                                           4
1248 (11th Cir. 2010). We review the district court’s use of a particular measure

of value for abuse of discretion and the court’s findings as to the specific amount

of restitution for clear error. United States v. Shugart, 176 F.3d 1373, 1375 (11th

Cir. 1999).

      The district court heard a substantial amount of testimony from

representatives of the City about how the electricity damages were calculated. The

City gave detailed explanations regarding its determination of the time frame of

the electricity theft, the process of counting the devices using electricity, and the

formulas used for calculating the billing rates. The City also explained the repairs

that would need to be made to the electrical infrastructure and presented a

spreadsheet detailing the projected costs associated with those repairs. Barranco-

Millares claims that the costs calculated are speculative but neither points to

specific errors in the City’s testimony nor advocates an alternate methodology for

tabulating costs. We find the district court’s reliance on the City’s testimony to be

reasonable and affirm the district court’s reasonable determination of the

restitution amount.

      AFFIRMED.




                                           5